                       No. 6:19-cv-00362

                     Ernesto Escobar,
                         Plaintiff,
                            v.
                Henderson County Jail et al.,
                        Defendants.

                Before B ARKER , District Judge

                           ORDER

    On August 5, 2019, plaintiff filed this lawsuit under 42
U.S.C. § 1983. Doc. 1. Pursuant to 28 U.S.C. § 636, the case was
referred to United States Magistrate Judge K. Nicole Mitchell.
Doc. 2. On August 8, 2019, the magistrate judge ordered Esco-
bar to re-file his complaint on the court’s standard form for
§ 1983 pro se complaints. Doc. 3.
    Litigants, including prisoners, have a burden to notify the
court of a change of address. See L.R. CV-11(d); Garcia v. Texas
Dep’t of Criminal Justice, No. 6:16-CV-01160-RC, 2019 WL
1254505, at *1 (E.D. Tex. Mar. 18, 2019) (quoting Snyder v. No-
len, 380 F.3d 279, 285 (7th Cir. 2004)). Accordingly, a copy of
the order and two copies of the § 1983 form were mailed to
Escobar at the address he provided to the court. On August
16, 2019, those documents were returned to the clerk’s office
marked as undeliverable. Doc. 4. Plaintiff has never re-filed
his complaint.
    On September 16, 2019, the magistrate judge issued a re-
port recommending that this case be dismissed without prej-
udice for failure to prosecute and failure to obey a court order.
Doc. 6. A copy of the report and recommendation was sent to
plaintiff’s last known address but again returned to the clerk’s
office marked as undeliverable. Doc. 7.
    No objections have been filed to the report and recommen-
dation. The report and recommendation is thus adopted. Fed.
R. Civ. P. 72(b)(3). The complaint is dismissed without preju-
dice for failure to prosecute and failure to comply with a court
order. Fed. R. Civ. P. 41(b). All motions not previously ruled
on are denied as moot. The clerk of court is directed to close
this case.


                     So ordered by the court on October 22, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                             -2-
